Citation Nr: 1412848	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  10-43 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lower back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977, October 2001 to September 2002, and from February 2003 to February 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the claim.

In January 2013 the Board remanded the case to the Originating Agency for a hearing which was conducted by the undersigned Veterans Law Judge (VLJ) in March 2013.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims, which has been reviewed and considered.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's back disorder manifested many years after separation from his first period of service and the Veteran has not alleged nor does the evidence reflect that his back condition underwent an increase in severity during his subsequent periods of service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).   



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In this case, VA satisfied its notice requirements in a March 2008 letter, which explained the evidence the Veteran was responsible for obtaining and the evidence VA would obtain on his behalf, the criteria for establishing service connection, and the method by which VA determines disability ratings and effective dates.

VA also fulfilled its duty to assist.  The Veteran's Service Treatment Records (STRs) were obtained and in July 2010 the Veteran was examined for VA purposes to address his claimed lower back disability.  The Board finds that the VA examination is adequate for adjudicatory purposes because it reflects that the examiner reviewed the claims file, performed a physical examination of the Veteran and provided an opinion supported by a sufficient rationale.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As mentioned above, the Veteran was afforded a hearing before the undersigned VLJ where he presented oral argument in support of his claim.  The testimony taken reflects the Veteran understands how to establish service connection and the VLJ sought to identify pertinent evidence not associated with the claims file.  Accordingly, the VLJ fulfilled his duties under 38 C.F.R. § 3.103 (c)(2).  

The Board notes that at his hearing, the Veteran testified that he received lower back treatment from a Dr. Anguiera, the records of which are not associated with the claims file.  Upon being asked by the VLJ how far back in time these records showed treatment from Dr. Anguiera, the Veteran testified that he began receiving treatment from this physician in 1991.  Since the presence of a back disability has already been established before this time, any records of treatment, such as by Dr. Anguiera, would be merely redundant and cumulative of the record because the Veteran's file already contains multiple treatment records from July 1990 onward.  Thus, the omission is harmless.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain the evidence necessary to substantiate the Veteran's claims.  

In view of the foregoing, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Service Connection

The Veteran seeks service connection for a lower back disability he contends he incurred during his first period of service, after he fell onto his coccyx.  For the reasons explained below, the Board finds that service connection is not warranted.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303 (d).  

Service treatment records contain records of back pain, including a December 1974 record of a fall on the coccyx, and a July 1975 record of pain in the right quadrant of the back after pushing a plane and diagnosis of muscle strain; there is no other record of complaints, diagnosis, or treatment relating to the lower back during service.

The next record reflecting a back diagnosis is in 1990, when the Veteran was found to have a herniated disc.  This condition has since persisted together with the subsequent development of degenerative arthritis.  

The Veteran was examined for VA purposes in connection with this claim in July 2010.  At that time, the VA examiner determined that the Veteran's current low back disability is not caused by or a result of an in-service injury in the 1970's.  This conclusion was supported by the observation of the lack of complaints of back pain on other occasions during service or a mention of low back pain upon separation.  The examiner noted that the next documented complaints or treatment for the back are not until 1990.  Thus, the record is silent for a period of approximately 16 years.  The Board finds this opinion to be highly probative evidence against the claim of service connection. 

According to the Veteran, he has had back problems since his in-service injury in the 1970's, and during his March 2013 Board hearing, the Veteran testified that he learned how to live with his back pain and in 1989 or 1990 he sought medical treatment because the pain became more severe.  See March 2013 Hearing Transcript, p. 5.  He also confirmed, however, that his physicians did not explicitly relate his current condition to his in-service injury.  See March 2013 Hearing Transcript, p. 8.  

As to his contention of on-going back pain since his in-service injury, the Board does not find this credible, given the history he provided in 1990 records where he attributed his back pain to an injury occurring only one year before.  Likewise, his 1977 claim for VA benefits omitted any mention of back problems.  

To the extent that the Veteran suggests that there may be a causal relationship between his claimed lower back disorder and his service, such an implication would constitute the Veteran's opinion, which requires specialized education, training, or experience, which has not been factually established; and there is no probative medical evidence of record that supports his contention.  The Veteran's lay opinion regarding a nexus to service is therefore accorded no probative weight. 

Furthermore, the Veteran does not contend and the evidence does not show the condition worsened during his post 1990 periods of service.  

In sum, the Board finds that the most probative evidence fails to show a low back disorder was incurred in or was aggravated by service.  Accordingly, reasonable doubt does not apply, and the Veteran's appeal is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a lower back disorder is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


